In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00009-CV
        ______________________________



                    IN RE:
              JAMIE LEE BLEDSOE




                Original Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Jamie Lee Bledsoe has filed an original petition seeking a writ of injunction from this

Court. He asks us to enjoin the Harrison County Court (Fine Collections) from collecting money

from his inmate trust fund based on a garnishment order entered in connection with his criminal

conviction.

       This Court has authority to issue a writ of mandamus, “and all other writs necessary to

enforce the jurisdiction of the court.” TEX. GOV’T CODE ANN. § 22.221(a) (Vernon 2004). We

have no statutory authority allowing us to issue a writ of injunction, and the matters raised by

Bledsoe in this petition do not implicate the jurisdiction of this Court in any respect.

       We deny the petition.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        January 26, 2011
Date Decided:          January 27, 2011




                                                  2